Case 8:20-cv-01496-CEH-JSS Document 10 Filed 07/29/20 Page 1 of 4 PageID 115




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

AMERICA II ELECTRONICS, LLC,

          Plaintiff,

v.                                                                  Case No: 8:20-cv-1496-T-36JSS

GREGORY HAYES and VELOCITY
ELECTRONICS CORP.,

      Defendants.
___________________________________/

                                              ORDER

          This matter comes before the Court upon Plaintiff's Motion to Remand [Doc. 6], filed on

July 13, 2020. In the motion, Plaintiff argues that Defendant Velocity Electronics Corp. (“Velocity

Electronics”) has not established that the amount in controversy in this case meets the jurisdictional

requirements for diversity jurisdiction. The Court, having considered the motion and being fully

advised in the premises, will grant Plaintiff's Motion to Remand.

     I.   BACKGROUND

          On June 8, 2020, Plaintiff commenced this action in the Circuit Court for the Sixth Judicial

Circuit, in and for Pinellas County, Florida, against Defendants. [Doc. 1-1]. The complaint alleges

that Hayes has breached his written non-solicitation, non-competition, and non-disclosure

agreement with Plaintiff and that Velocity Electronics has tortiously interfered with the

advantageous business and contractual relationships enjoyed by Plaintiff. Id. ¶ 2. Velocity

Electronics subsequently removed the action to this Court, alleging that jurisdiction is proper

pursuant to 28 U.S.C. § 1332 because there is diversity of citizenship and the amount in

controversy exceeds $75,000. [Doc. 1 ¶ 7]. The complaint alleges only that Plaintiff is seeking

damages in excess of $30,000, exclusive of interest, attorneys' fees and costs. [Doc. 1-1 ¶ 5].
Case 8:20-cv-01496-CEH-JSS Document 10 Filed 07/29/20 Page 2 of 4 PageID 116




          Plaintiff now seeks a remand of the action on the ground that “Velocity [Electronics] has

not established that the amount in controversy in this case meets the jurisdictional requirements

for diversity jurisdiction.” [Doc. 6 at 1-2]. Specifically, Plaintiff argues that nothing in its

complaint indicates that the amount in controversy of its claim against Velocity Electronics is in

excess of the jurisdictional limit and the notice of removal is devoid of any such evidence. Id. at

6. Plaintiff further argues that a dispute regarding restrictive covenants should be remanded when

it is “not susceptible to an abstract fair market value" and therefore not “sufficiently measurable

and certain to satisfy the amount in controversy requirement.” Id. at 4-5 (citing Cox v. Slater Tools,

Inc., No. 2:12-CV-193-FTM-37DNF, 2012 WL 12952752, at *2 (M.D. Fla. June 18, 2012).

Plaintiff has not filed a response and the time to do so has expired. 1

    II.   DISCUSSION

          “The jurisdiction of a court over the subject matter of a claim involves the court’s

competency to consider a given type of case, and cannot be waived or otherwise conferred upon

the court by the parties.” Welch v. GEICO Gen. Ins. Co., No. 8:16-CV-1460-T-36TBM, 2016 WL

9274964, at *1 (M.D. Fla. July 19, 2016) (citing Jackson v. Seaboard Coast Line R.R. Co., 678

F.2d 992, 1000 (11th Cir. 1982)). “As the party seeking federal jurisdiction, the burden is normally

upon [the] defendant to establish diversity jurisdiction as of the date of removal.” Lancaster v.

Quillen Properties, Inc., No. 2:14-CV-97-FTM-29DNF, 2014 WL 12872856, at *1 (M.D. Fla.




1 “Local Rule 3.01(b) . . . provides that “[e]ach party opposing a motion or application shall file
within fourteen (14) days after service of the motion or application a response that includes a
memorandum of legal authority in opposition to the request, all of which the respondent shall
include in a document not more than twenty (20) pages.” Lancaster v. Quillen Properties, Inc.,
No. 2:14-CV-97-FTM-29DNF, 2014 WL 12872856, at *1 (M.D. Fla. Apr. 2, 2014) (quoting M.D.
Fla. R. 3.01(b)). As such, the motion is deemed unopposed.


                                                  2
Case 8:20-cv-01496-CEH-JSS Document 10 Filed 07/29/20 Page 3 of 4 PageID 117




Apr. 2, 2014) (internal quotation removed). As Plaintiff contends, Defendant Velocity has not met

this burden.

       In this case, the complaint alleges “damages in excess of $30,000.” [Doc. 1-1 ¶ 5]. Without

more, Velocity has only alleged in its notice of removal that this “is a civil action in which the

matter in controversy exceeds the sum of $75,000.00.” [Doc. 1 ¶ 7]. It is well established that

“[w]here, as here, ‘the plaintiff has not plead[ed] a specific amount of damages ... the defendant is

required to show ... by a preponderance of the evidence that the amount in controversy can more

likely than not be satisfied.’ ” James v. Washington Nat'l Ins. Co., No. 3:18-CV-628-J-34JRK,

2018 WL 4091001, at *3 (M.D. Fla. Aug. 28, 2018) (quoting Kirkland v. Midland Mtg. Co., 243

F.3d 1277, 1281 n.5 (11th Cir. 2001)). Additionally, “the value of declaratory or injunctive relief

must be ‘sufficiently measurable and certain’ to satisfy the amount-in-controversy requirement.”

S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1316 (11th Cir. 2014) (quoting Morrison

v. Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir.2000)). While the Court may not speculate

or guess as to the amount in controversy, it may make ‘reasonable deductions, reasonable

inferences, or other reasonable extrapolations from the pleadings and it may use its judicial

experience and common sense in determining whether the case stated in a complaint meets federal

jurisdictional requirements. Kilmer v. Stryker Corp., No. 5:14-CV-456-OC-34PRL, 2014 WL

5454385,        at       *2        (M.D.        Fla.       Oct.       27,        2014)        (citing

Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11thCir.2010)). All doubts must be

resolved in favor of remand. Cowan v. Genesco, Inc., No. 3:14-CV-261-J-34JRK, 2014 WL

3417656, at *2 (M.D. Fla. July 14, 2014).




                                                 3
Case 8:20-cv-01496-CEH-JSS Document 10 Filed 07/29/20 Page 4 of 4 PageID 118




       Upon review of the complaint, the Court, even using its own experience and common

sense, cannot determine whether more than $75,000 is at issue in this action. As our jurisprudence

instructs, the Court will resolve its doubt in favor of remand. Accordingly, it is

       ORDERED:

           1. Plaintiff's Motion to Remand (Doc. 6) is GRANTED.

           2. This case is REMANDED to the Circuit Court for the Sixth Judicial Circuit, in and

               for Pinellas County, Florida.

           3. The Clerk is directed to send a certified copy of this Order to the Clerk of Court for

               the Sixth Judicial Circuit, in and for Pinellas County, Florida.

           4. The Clerk is further directed to terminate all pending motions and close this case.

       DONE AND ORDERED in Tampa, Florida on July 29, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 4
